Citation Nr: 1615031	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  10-20 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for service-connected residuals of a right shoulder separation with degenerative changes, rated as 10 percent disabling prior to August 9, 2007, and 20 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1991 to November 2002 and from February 2003 to October 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This matter was previously before the Board in December 2013 and March 2015, when it was remanded for additional development.  Unfortunately, as there has not been substantial compliance with the March 2015 remand directives, this matter must once again be remanded.  Stegall v. West, 11 Vet. App. 268 (1998).

In a May 2014 rating decision, the Appeals Management Center (AMC) granted the Veteran an increased rating of 20 percent under Diagnostic Code 5201, from August 9, 2007.  Regardless of the AMC's actions, the issue remains before the Board because the increased rating was not a complete grant of the maximum benefit available.  See AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In its March 2015 remand, the Board requested that the AOJ obtain any outstanding VA medical records pertaining to the Veteran's right shoulder disability, then schedule him for a VA examination with a clinician other than the one who conducted the February 2014 VA examination.

On June 25, 2015, the AOJ associated with the claims file medical records from the Salisbury VA Medical Center.  Review of the newly added document indicates it contains only the February 2014 VA shoulder examination report.  Although CAPRI records were associated with the claims file in December 2015, the most recent records are dated in November 2013.  As the Veteran testified he received care at both the Salisbury VAMC and at the Winston-Salem Outpatient Clinic, all outstanding VA medical records from November 2013 to present should be obtained.  See Hearing Transcript, pp. 6-7.  

With respect to the requested VA examination, a Compensation and Pension Exam Inquiry shows a shoulder examination request was initiated on June 25, 2015.  VA records indicate that the Veteran failed to report for the examination, which was scheduled for August 11, 2015.  A VBMS record dated August 12, 2015 notes that the VA employee who initiated the examination request called and left the Veteran a voicemail asking him to call back to discuss the missed examination.  No further entries on the issue are of record.  The AOJ subsequently readjudicated the Veteran's appeal in a September 2015 Supplemental Statement of the Case (SSOC).

In an April 2016 appellate brief, the Veteran's representative asserted that the Veteran was not properly notified, by written mail, of his upcoming examination.  The representative further asserted that VA must show a lack of good cause for failure to report, and inform the Veteran of the consequences for failure to undergo the scheduled examination.  The representative also argued that the AOJ's contact of the Veteran after he failed to appear for an examination was not a substitute for proper notice prior to the examination.  In support of his arguments the examiner cited 38 C.F.R. § 3.665 (2015) and M21-1, Part IV, paragraph 28.09(b)(3).  The latter provision does not appear to correspond to any provision in the current version of the VA Adjudication Manual.

When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  Examples of "good cause" include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  See 38 C.F.R. § 3.655 (2015); see also Engelke v. Gober, 10 Vet. App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992).

Moreover, M21-1, Part I, Chapter 1, Section C.3.o provides that a Veteran's allegation of non-receipt of a notice of scheduled examination and failure to report for a scheduled VA examination is not considered "good cause" for failure to report.  The provision also states that the assertion that notice of a scheduled examination was not received does not rebut the presumption of administrative regularity that VA discharged its duty to schedule an examination and notified the Veteran of the scheduled examination.  Further, a copy of such notice from the examining facility does not need to appear in the claims folder for the presumption of regularity to apply.  Lastly, the provision states that if evidence is available to rebut the presumption of regularity, then that evidence must be considered.

In the instant case, the record does not contain any returned notice of the scheduled examination.  It also shows that the Veteran was called by VA personnel on August 12, 2015 to discuss the missed examination, but whether the Veteran returned that call is unclear.  However, given that the scheduled examination was requested due to inadequacies found in the February 2014 VA examination report, and that the representative asserted that the Veteran was not provided written notice of the scheduled examination, the Board will afford the Veteran the benefit of the doubt and provide him another opportunity to attend a VA examination.  

The Veteran is advised that failure to report for a VA examination, without good cause, may have adverse consequences on his claim.  See 38 C.F.R. § 3.655 (2015).  The duty to assist is a two-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Request any outstanding VA treatment records pertaining to the Veteran's right shoulder disability.  If the Veteran's assistance would be useful in determining the facilities at which he has received care, he should be contacted.  All attempts to secure this evidence must be documented in the Veteran's e-folder.

2.  After the above development is completed, schedule the Veteran for a VA examination for his service-connected right shoulder disability, with an appropriate examiner other than the February 2014 examiner.  The claims file, to include this remand, must be provided to the examiner for review in conjunction with the examination.

The examiner's report should fully set forth all current complaints and pertinent clinical findings, and should describe in detail the presence or absence and extent of any functional loss due to the Veteran's service-connected right shoulder disability, as well as any related neurological or orthopedic manifestations.  In particular, the examiner should indicate the point during range of motion testing that motion is limited by pain, as well as the impact of weight-bearing on the Veteran's range of motion.  Any diagnostic tests required, including neurological testing, should be performed.

Consideration should be given to any loss due to reduced or excessive excursion, or due to decreased strength, speed, or endurance, as well as any functional loss due to absence of necessary structures, deformity, adhesion, or defective innervation.  In particular, the examiner should comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation.

The examiner's inquiry in this regard should not be limited to muscles or nerves, but should include all structures pertinent to movement of the joint.

It is important for the examiner's report to include a description of the above factors that pertain to functional loss due to the right shoulder disability that develops on use.

Based on current examination of the Veteran as well as review of the evidence of record to include post-service treatment reports and prior physical examinations of the Veteran, the examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the right shoulder.  The examiner should indicate the degree of any additional range of motion loss due to pain on use or during flare-ups.  

The examiner should also provide an opinion as to whether any objective neurological symptoms noted upon examination are manifestations of the Veteran's service-connected shoulder disability.

All opinions provided must be thoroughly explained and an adequate rationale for any conclusions reached should be provided.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).  Any report prepared must be typed.

3.  The Veteran is hereby notified of his responsibility to report for his scheduled examination and to cooperate in the development of his claim, and that failure to report for a VA examination, without good cause, may have adverse consequences on his claim.

In the event that the Veteran does not attend the scheduled examination, VA must document in the claims file all attempts to schedule the Veteran for the examination, to include if notice of the examination was sent to his last known address and whether any notice was returned as undeliverable.

4.  Thereafter, complete any other development deemed necessary, to include considering whether referral for extraschedular consideration is warranted, and then readjudicate the Veteran's claim.  If a complete grant of the benefit requested is not awarded, issue a SSOC to the Veteran and his representative, and provide them an opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

